                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                               PLAINTIFF

v.                                      No. 2:14-CR-20021

PAMELA GAIL WILLIS                                                                   DEFENDANT

                                              ORDER

          Before the Court is Defendant’s motion (Doc. 26) to modify the conditions of her

supervised release. No response has been filed but no response is necessary. The motion will be

denied.

          The Court sentenced Defendant on October 14, 2014 to a term of imprisonment of 46

months, to run consecutively to the sentence imposed on her in the Northern District of Texas.

The Court also imposed a term of supervised release of 3 years and ordered Defendant to pay

$647,908.15 in restitution to the victims of her offense. In the Northern District of Texas,

Defendant was separately ordered to pay $75,172.64 in restitution to the victims of that offense.

          Defendant’s motion states that she is living with her daughter while on supervised release

and is responsible for living expenses, but that she has recently lost her job. She asks the Court to

modify the terms of her supervised release so that restitution payments are waived during a period

of unemployment that she is currently experiencing and during her daughter’s maternity leave, and

to reduce the payments overall so that they are split between the victims in the two cases in which

she has bene sentenced. Defendant also asks the Court to terminate the remainder of her term of

supervised release since she has already served 1 year, has complied with the terms of supervised

release, presents a low risk of flight, and does not use drugs.

          With respect to early termination of the remainder of her term of supervised release,



                                                  1
compliance with the conditions imposed by the Court is expected and does not present the sort of

exceptional circumstance that justifies early termination. With respect to modification of the

restitution order, and assuming this Court even had jurisdiction to amend restitution orders

imposed by another court, the Court accepts that payment of restitution creates a financial hardship

to Defendant, and reminds her that her crime created a financial hardship for her victims. Reducing

the small amount they are recovering from her would exacerbate that hardship.

       IT IS THEREFORE ORDERED that the motion (Doc. 26) is DENIED.

       IT IS SO ORDERED this 21st day of February, 2020.


                                                             /s/P. K. Holmes, ΙΙΙ
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE




                                                 2
